Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to April 24, 2015.
Applicant’s election without traverse of Group II, claims 3-4, in the reply filed on 11/30/21 is acknowledged.
The plants in the specification that are employed in the invention are Calamagrostis epigejos and Deschampsia cespitosa.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Atamaniuk.  A full English translation has been ordered but is not currently available.  This document is equivalent to related patent EA 10742B1.
Atamaniuk (UA 54362 C2) entitled “Method for Isolating Biologically Active Substance” found in the parent application, teaches in the abstract, Calamagrostis adans and Deschampsia Beauv were extracted with ethanol to make a biologically active composition.  On page 2 last paragraph the plants are further described relating to the green parts and spikelets.  The function of the extract is to treat viruses, specifically herpes.
The claims differ from Atamaniuk in that they specify the specific flavonoid components of the extract.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide the presently claimed extract containing 5 flavonoids because Atamaniuk teaches the same plants extracted in the same manner as described in the present specification to make a composition.  Therefor the extract of Atamaniuk would inherently contain the same components as presently claimed.  Further, the reference discusses the manufacture of pharmaceuticals which suggests employing pharmaceutical excipients.  Regarding the .


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Starosyla in view of Staaij and Rozema.
Starosyla (Biologically Active Substances) supplied by Applicants, teaches on age 607, the active ingredients of the bushgrass (Deschampsia caespitosa) and tufted hair grass (Calamostrostis epigeios) extract are flavonoids and flavonoid glycosides, where the main flavonoid of the extract is ramnasin glycoside.  The abstract teaches the flavonoids are actives for treating herpes and other viruses.  
The claims differ from Starosyla in that they specify additional components in the extract.
Staaij (J of Photochem & Photobio) entitled “Flavonoid Concentrations in Three Grass Species and a Sedge Grown in the Field and Under Controlled Environment Conditions in Response to Enhanced UV-B Radiation” teaches in the abstract, Deschampsia and Calamagrostis grasses were analyzed for their flavonoids under varying conditions.  The flavonoids analyzed include luteolin, orientin (a glucoside of luteolin), and tricin.

Rozema (J of Photochem & Photobio) entitled “The Role of UV-B Radiation in Aquatic and Terrestrial Ecosystems” teaches in the abstract, extracts of Deschampsia and Calamagrostis were analyzed for orientin, luteolin, tricin and apigenin.  Other plants were analyzed for quercetin.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide the extract of Staaij which extract would additionally contain apigenin and quercetin as taught by Rozema and rhamnazin as taught by Starosyla because all of the references teach extracts made by closely related plants known to contain multiple flavonoids.  Regarding the concentrations of the components as claimed, the broad ranges claimed would encompass those naturally occurring in the plant and by the addition of 90 – 99.9% excipients, the concentration could be varied as desired.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Each of the following applies in all occurrences.
The claims must be carefully rewritten in accordance with standard US patent practice.  Each method step must be stated as a gerund.  The term "specifically" is unclear as to what may or may not be included in the composition.  In line 6 and all occurrences, "it's" is unclear as to what is intended.  In claim 4 the parenthesis are unclear what is included or not included relating to the virus.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zupanets (Clinical Pharmacy) teaches Proteflazid™ for treating herpes.
Atamaniuk (2018/0133278) is the parent application.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RALPH J GITOMER/Primary Examiner, Art Unit 1655